           Case 1:20-cv-07621-AT-KNF Document 8 Filed 10/08/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                10/8/2020

 TYRONE MASSEY,

                                    Plaintiff,

                        -against-                                    20-CV-7621 (AT)

 CORRECTION OFFICER MICHELE (# 110201);                           ORDER OF SERVICE
 CITY OF NEW YORK; NEW YORK CITY
 DEPARTMENT OF CORRECTIONS,

                                    Defendants.

ANALISA TORRES, United States District Judge:

       Plaintiff, currently detained at the Manhattan Detention Complex, brings this pro se

action under 42 U.S.C. § 1983, alleging that when he was detained at the George R. Vierno

Center on Rikers Island, Defendants were deliberately indifferent to his serious medical needs.

By order dated October 2, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (IFP).1

                                     STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint when the Court lacks

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on any

of these grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,”



       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
        Case 1:20-cv-07621-AT-KNF Document 8 Filed 10/08/20 Page 2 of 3




Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks

and citations omitted) (emphasis in original).

                                          DISCUSSION

A.     New York City Department of Correction (DOC)

       Plaintiff’s claims against DOC must be dismissed because as an agency of the City of

New York, DOC is not an entity that can be sued in its own name. N.Y. City Charter ch. 17,

§ 396 (“[A]ll actions and proceedings for the recovery of penalties for the violation of any law

shall be brought in the name of the City of New York and not in that of any agency, except where

otherwise provided by law.”); Jenkins v. City of New York, 478 F.3d 76, 93 n.19 (2d Cir. 2007);

see also Emerson v. City of New York, 740 F. Supp. 2d 385, 396 (S.D.N.Y. 2010) (“[A] plaintiff is

generally prohibited from suing a municipal agency.”).

B.     Waive Service of Summons

       The Clerk of Court is directed to notify DOC and the New York City Law Department of

this order. The Court requests that the City of New York and Correction Officer Michele

(# 110201) waive service of summons.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package. The Court dismisses Plaintiff’s claims against DOC because it lacks the

capacity to be sued.

       The Clerk of Court is further directed to electronically notify DOC and the New York

City Law Department of this order. The Court requests that Defendants City of New York and

Correction Officer Michele (# 110201) waive service of summons.




                                                 2
         Case 1:20-cv-07621-AT-KNF Document 8 Filed 10/08/20 Page 3 of 3




         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     October 8, 2020
           New York, New York

                                                              ANALISA TORRES
                                                           United States District Judge




                                                 3
